Citation Nr: 0201624	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  01-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 
40 percent for chronic lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  The evidence of record, which includes subjective 
complaints of constant low back pain with associated 
weakness, evidence of limited motion and spasm in the low 
back, and no objective evidence of any neurological or any 
other significant lumbosacral spine abnormalities, does not 
show that there is ankylosis, residuals of a vertebral 
fracture, or pronounced intervertebral disc syndrome in the 
veteran's lower back.

3.  The veteran has not submitted evidence tending to show 
that his service-connected low back disability is unusual, 
requires frequent periods of hospitalization or causes 
unusual interference with work other than that contemplated 
within the schedular standards.  

4.  The veteran is only service-connected for chronic 
lumbosacral strain, which is currently rated as 40 percent 
disabling.

5.  The veteran has a ninth grade level of education, work 
experience in various capacities such as a truck driver, 
construction worker, equipment operator, and funeral home 
worker, and he has indicated that he last worked in August 
1987.

6.  It is not shown that the service-connected chronic 
lumbosacral strain renders the veteran unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for chronic lumbosacral strain are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2001). 

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the record reveals that service connection for 
chronic lumbosacral strain was originally granted in a 
February 1974 rating decision, which assigned a zero percent 
rating for that disability.

A private medical record dated in March 1982 reveals that the 
veteran suffered from bilateral ankle instability, with a 
long history of recurrent sprains, that he was "unable to 
work due to instability and pain," and that he was therefore 
being admitted for examination under anesthesia and a 
possible modified "Elmslie" procedure.  Another note of the 
same date indicates that "due to heavy emergency [and] semi 
elective surg[ery] this elective case was postponed."

According to an April 1982 VA medical record, the veteran 
requested a psychiatric admission due to his "nerves," and 
stated that he had not worked in a month because he had to 
wear a brace on his right leg due to an old ankle injury, 
which "immediately loses the job for him."  He reported a 
prior ankle fracture, in 1978, and said that he could not 
walk or play without his brace because both ankles would 
"twist and hurt."  Mention was also made in this record of 
the veteran's inservice low back strain, for the residuals of 
which the veteran was currently service-connected.  In the 
"impression" section, the examiner noted that, while the 
veteran had given a history of "weak ankles" and a history 
of low back pain, the physical examination had been 
essentially negative.

According to a June 1983 VA orthopedic examination report, 
the veteran stated that he had had trouble with various 
joints, without any accident, since he was 11 years old, that 
he fractured his right ankle at 12 or 13 years of age, at 
which time he was treated with a cast, and that he had 
thereafter fractured the same ankle twice, in 1972, and then 
again in 1978.  Since the third fracture, he had had eversion 
of the ankle.  The veteran also reported a history of pre-
service and post-service injuries to his left ankle, right 
wrist, and fingers, as well as present difficulties with the 
left ankle.  Regarding his job history, he indicated that he 
had last worked, as a member of an oil exploration survey 
crew, in February 1982.  The examiner noted that the veteran 
was wearing a short-leg cast with a walking heel, which made 
it impossible to test his ankle, and that, while he saw no 
objective evidence of disability in the left ankle or in the 
lumbosacral spine, the veteran was in his opinion "disabled 
at the present time and will be for another 5 or 6 months, 
until his ankle heals."  Thereafter, he would be able to do 
"moderate" work, "unless there is evidence produced 
showing more disability than I can find on the present 
date."

According to a September 1987 VA orthopedic examination 
report, the veteran said that he suffered from a chronic back 
pain problem that had begun in 1973, while doing a lot of 
heavy carrying during service.  He had continued to have 
trouble after service, but he had received conservative 
treatment and had been able to continue working.  The veteran 
reported an on-the-job back injury in November 1985, when he 
fell and his back was "jerked."  The veteran said that he 
returned to work after that incident and that he was back 
again at work, doing heavy lifting.  The examiner noted that 
there was pain on motion, limited motion, and some 
tenderness, but no evidence of any abnormalities or focal 
weaknesses.  The impression was listed as chronic, and now 
constant, nonradiating low back pain, with repeated on-the-
job injuries in November 1985, and again the past week, by 
history only.

In March 1988, the veteran underwent a partial 
hemilaminectomy, removal of herniated nucleus pulposus, and a 
foraminotomy, at the L3 and L4 levels of his lumbosacral 
spine.

In a June 1992 VA Form 21-526, the veteran indicated that he 
had a two-year high school (10th grade) education, that he 
was unemployed, that he had worked during the year preceding 
his becoming totally disabled at a waste management company 
in the capacity of "hopper hand garbage," and that he had 
last worked in August 1987.

A July 1994 VA spine medical examination report reveals 
complaints of lower back pain, with no relief after the 1988 
back surgery.  The veteran also complained of shoulder pain 
and bilateral hip pain, with radiation down one of his legs, 
and some leg weakness.  The examiner noted that the veteran 
was status post lumbar surgery, with a history of pain in the 
lower back and both lower extremities, and that the 
neurological examination was remarkable only for bilateral, 
minimal-to-mild lower extremity weakness.

On VA re-examination in November 1996, it was indicated that 
the veteran was unemployed and that, since his discharge, he 
had worked at many jobs including driving a truck, 
construction work, and working in an oil field.  A 1985 post-
service injury to the veteran's lower back, and another one, 
in 1987, both while working, were reported, as well as 
current complaints of pain in the lower back, with radiation 
into both buttocks.  It was noted that the veteran had come 
to the clinic in a wheelchair but that he actually could walk 
very well, including on his heels and toes.  Subjective 
evidence of limitation of ranges of motion and pain on motion 
was reported, but the examiner noted that "[t]hese responses 
to examination are anatomically inconsistent."  The 
impressions were listed as status post two-level laminectomy 
and diskectomy, and degenerative disk disease, lumbar spine, 
and the examiner added the following comment:

The [veteran] performed numerous jobs 
between 1973 and 1988 which involved 
heavy physical labor.  His degenerative 
disc disease was not due to the 
[inservice] accident in 1973.  The 
ruptured discs which required surgery 
were related to the degenerative disc 
disease but not to the accident in 1973.

An August 1998 VA spine medical examination report reveals 
complaints of constant lumbar back pain, with weakness and 
stiffness.  It was reported that the veteran used a 
wheelchair and a cane and that the 1988 surgery had not given 
improvement.  Ranges of motion were limited, and painful, and 
the following impression and final diagnosis were rendered:

IMPRESSION:  Mild degenerative changes.  
Retrolisthesis of L4 with respect to L5.

FINAL DIAGNOSIS:  Status post injury of 
the lumbar spine with mild degenerative 
changes, and retrolisthesis of L4.  
Unable to distinguish symptom[s] between 
muscle strain and disc disease.

A VA Social and Industrial Survey was conducted in September 
1998.  According to the report, the veteran said that he 
injured his back during service and that, since he had 
applied for disability benefits from VA after injuring his 
back again on the job, VA had continued to deny his claim.  
He said that he had never been employed for any length of 
time secondary to his back injury, and that he had, instead, 
historically "picked up odd jobs every two to three weeks," 
until his back would hurt again, leading to his not returning 
to work.  The veteran reported an on-the-job back injury in 
1985 when, while working for a construction company, he was 
carrying lumber with another worker who dropped a board.  His 
last employment was with a waste management company, for 
which he had driven a garbage truck until August 1987, when 
he had started having severe back problems.  The veteran also 
reported having worked for ten to eleven months as an 
equipment operator for the "Franklin Police Jury," and on-
and-off jobs in the oil fields industry as a "forehand."  
He also stated that he had worked for a cruise company, at 
funeral homes, and at construction jobs.

According to the VA survey report, the veteran also said that 
he suffered from pain and weakness in the right hip and down 
both legs, which limited his activities of daily living.  He 
claimed that he spent a typical day confined inside his 
house, as he was unable to go out and visit anyone due to the 
constant back pain.  He claimed that sitting on the floor 
with his back braced against the couch provided some relief 
and that his wife, who had to help him with bathing and 
dressing, "waited" on him.  

It was reported that the veteran was alert, cooperative, and 
oriented to person, place, time and situation, and that he 
was neatly dressed and "ambulatory per wheelchair."  He 
came alone for the interview, and drove himself to the VA 
facility for the scheduled compensation and pension 
examination.  His speech was normal in tone and rate, and 
there was no evidence of psychosis, but the veteran described 
himself as depressed, nervous, and disheartened.  He denied 
any current thoughts to harm himself, and it was opined that 
the veteran appeared to be very focused on his physical 
limitations, which lead to his depression, and to becoming 
disheartened.  The veteran stated that, although he did hurt 
his back on the job, he had first injured his back while in 
the Army, but had never been compensated for this injury.  It 
was noted that the veteran presented with a history of 
noncompliance with ongoing treatment in that he had refused 
treatment either because he claimed to not have understood 
the treatment, such as an MRI, or because of the distance he 
would have to travel for the treatment.  A Global Assessment 
of Functioning (GAF) score of 50 was assigned, representing 
serious impairment in social and occupational functioning.

In a decision dated in July 1999, the Board granted the 
current rating of 40 percent for the service-connected 
chronic lumbosacral strain, after finding that the service-
connected disability was productive of severe limitation of 
motion.  In that decision, the Board also denied the 
veteran's claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability.  The denial was based on the Board's finding that 
the service-connected disability did not preclude all forms 
of substantially gainful employment consistent with the 
veteran's educational background and occupational experience.  
Shortly thereafter, the veteran requested reconsideration of 
this denial, but the motion was denied by the Board, by 
letter dated in February 2000, after concluding that a review 
of the Board decision denying a total rating based on 
individual unemployability had not demonstrated that obvious 
error had been committed.

The veteran's February 2000 statement requesting 
reconsideration of the Board's July 1999 denial of a total 
rating based on individual unemployability was also construed 
by the RO as a request to have that claim, and a claim for an 
increased rating for his service-connected disability, re-
adjudicated at the RO level.  

VA x-rays of the veteran's lumbosacral spine obtained in 
October 1999 revealed evidence of some scoliosis of the 
lumbosacral spine, with well-preserved height of the vertebra 
and intervertebral spaces and normal sacroiliac joints.

The report of an October 1999 VA MRI of the veteran's 
lumbosacral spine reads as follows:

The examination was done without and with 
contrast.  The [veteran] is status post 
disk surgery at L4-5 level.  Partial 
laminectomy on the right side is 
demonstrated on the scans in this area.  
Minimal scar tissue formation is seen 
surrounding the thecal sac.  There is no 
evidence of recurrent disk herniation.  
Minimal degenerative arthritic changes 
are demonstrated at the facet joints at 
the lower part of the lumbar spine.  The 
appearance of the conus is within normal 
limits.  No other significant abnormality 
is identified.

Impression:  Post surgical changes 
related to previous disk surgery at L4-5 
level are demonstrated.  The presence of 
disk herniation is not suspected.

On VA spine medical examination in January 2001, the veteran 
again complained of constant back pain, which he said 
occurred with every movement.  The veteran reported having 
worked off and on as a laborer after service, with no steady 
job.  He said that he was unable to move and could not go far 
shopping or for a long distance.  He wanted an electric 
chair.  He had arm crutches and was in a wheelchair.  The 
examiner noted that the veteran was unemployed, "so it is 
difficult for me to judge what effect this pain has on his 
job."

The physical examination revealed that flexion and extension 
of the lumbar spine were accomplished from zero to 30 and 10 
degrees, respectively.  Lateral rotation was reported from 
zero to 20 degrees, and "rotation" from zero to 10 degrees.  
There was spasm in the lower back, and scoliosis of the 
lumbar spine.  However, the examiner indicated that, 
neurologically, he could not detect any abnormality, even 
though the veteran complained of a dull sensation on the 
lateral aspect of his right leg.  "Babinski" was normal on 
both sides, and, regarding sensation, both fine and crude 
touches were present.  Knee and ankle jerks were normal.  The 
examiner noted that a September 1999 X-Ray had shown 
degenerative changes in the lumbar spine, and narrow disk at 
L4 and L5, as well as scoliosis, that the L4-5 narrowing was 
from previous disk surgery and that, at the present time, the 
veteran was getting pain medication from the VA clinic and 
seeing a physical therapist.

Also in January 2001, the veteran submitted his formal 
application for a total rating based on individual 
unemployability (VA Form 21-8940), in which he indicated that 
he had a ninth grade level of education, that he had worked 
as a sanitation worker and as a laborer in the past, that he 
had last worked full time in August 1987, that he had to 
leave his last job because of his disability, and that he had 
not tried to obtain employment, nor had he received any 
additional education and training, since becoming too 
disabled to work.

Currently, the record shows that the service-connected 
lumbosacral strain is rated as 40 percent disabling.  On 
appeal, the veteran contends that his service-connected 
disability should be rated higher than evaluated, and that he 
is also entitled to a total rating based on individual 
unemployability secondary to his service-connected 
lumbosacral strain.

Initial considerations

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), currently codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this new law redefines the obligations of VA with respect to 
the duty to assist.  It is applicable to all claims filed on 
or after its date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VCAA, 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

The VCAA imposes upon VA a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b) and (c)).

In the present case, the veteran has been notified, by means 
of the February 2001 rating decision on appeal, and the 
statement of the case that was issued in November 2001, of 
the evidence that he needs to submit to substantiate his 
claims for increased ratings, and of the applicable laws and 
regulations.  The record also shows that the RO has secured 
the veteran's service medical records, VA and private medical 
treatment records, a VA social and industrial survey report, 
and copies of the reports of all the VA medical examinations 
that have been conducted throughout the years in connection 
with the veteran's applications for increased ratings.  The 
veteran has not identified any additional records that may 
still be outstanding, and he specifically indicated in 
writing, in November 2001, that he did not want to have a 
hearing on his appeal and that he wished to have his appeal 
forwarded to the Board.  Therefore, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed, and no outstanding duty to attempt to 
secure any additional evidence.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

Finally, it is noted that the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Applicable laws and regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2001).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Diagnostic Code 5295 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 ("the Schedule"), provides 
for a maximum rating of 40 percent when there is evidence of 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5295 (2001).  A 40 percent rating is also 
warranted for severe limitation of the motion of the lumbar 
spine (Diagnostic Code 5292), and for severe intervertebral 
disc syndrome, with recurring attacks and only intermittent 
relief (Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293 (2001).

A maximum rating of 60 percent would be warranted if there 
were evidence of a pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5293 
(2001).

Additionally, competent evidence of complete bony fixation, 
ankylosis, or residuals of a fractured lumbosacral vertebra, 
would require consideration of the provisions of Diagnostic 
Codes 5285, 5286 and 5289 of the Schedule.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5285, 5286, 5289 (2001).  
These provisions are inapplicable to the present case because 
there is no such evidence of record.

In evaluating the veteran's claim for a rating exceeding 40 
percent for lumbosacral strain, the Board must also consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the joint to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45 
(2001).  

Total disability ratings for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2001).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2001).

If the schedular ratings assigned for the service-connected 
disabilities do not meet the percentage requirements under 
§ 4.16(a), but the veteran is found to be unemployable by 
reason of service-connected disabilities, the rating board 
may refer the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  38 C.F.R. 
§ 4.16(b) (2001).

With regard to claims for a TDIU, the Court has stated the 
following:

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  ...  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the B[oard] must determine 
if there are circumstances, apart from 
non-service-connected disabilities, that 
place this veteran in a different 
position 
than other veterans with an 80 [percent] 
combined disability rating.  ...

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 


Legal analysis

At the outset, it is noted that, while the Board has 
considered the veteran's claim for an increased rating for 
his low back disability under all of the above-referenced 
diagnostic codes, separate evaluations under each of these 
codes are not appropriate because the rule against pyramiding 
of benefits mandates that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993); 38 C.F.R. § 4.14 (2001); see also Esteban v. Brown, 
6 Vet. App. 259, 262 (1994) ("The critical element is that 
none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions."); see also VAOPGCPREC 23-97 (July 1, 1997) 
(where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his/her disability is not based upon limitation of motion, 
a separate rating for limitation of motion under diagnostic 
code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.)  Thus, the Board is 
precluded from, for example, assigning separate ratings under 
Diagnostic Code 5292 (which addresses limitation of motion 
based on pain, muscle spasm, and swelling), Diagnostic Code 
5295 (which also evaluates on the basis of limitation of 
motion attributable to muscle spasm, pain on motion, and loss 
of motion), and Diagnostic Code 5293 (which evaluates in part 
on the basis of characteristic pain and muscle spasm), as 
such action would constitute pyramiding, i.e., compensation 
for the same symptomatology under different diagnostic codes, 
which is prohibited under § 4.14.  The Board must 
nevertheless consider, however, whether it might be 
appropriate to assign a higher rating under any appropriate 
diagnostic code.

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation 
of motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  However, there is no basis for a 
rating in excess of the maximum schedular rating, under the 
provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

In reviewing the claim for an increased rating for the 
service-connected chronic lumbosacral strain, the Board notes 
that the record confirms the multiple instances in which the 
veteran has claimed that he suffers from constant, chronic 
low back pain.  It also reveals that there was some evidence 
of spasm in the lower back on recent examination, as well as 
limitation in the ranges of motion of the lower back, with 
subjective complaints of a dull sensation on the lateral 
aspect of the right leg, with weakness.  It is, therefore, 
reasonable to find that the symptomatology is currently 
productive of severe impairment in the function of the 
veteran's lumbar spine.  However, the veteran's neurological 
complaints have not been objectively confirmed, as no 
neurological abnormality was detected on the more recent VA 
medical examination, at which time the Babinski test and knee 
and ankle jerk tests were all normal, bilaterally.  

Notwithstanding the recent objective evidence of spasm in the 
veteran's lower back, and limited ranges of motion, the 
medical evidence in the file does not support a finding that 
there is a pronounced intervertebral disc syndrome, insofar 
as there is no objective evidence of persistent symptoms 
compatible with sciatic neuropathy, with neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  In other words, the veteran's 
complaints and objective findings do not more nearly 
approximate the criteria for the maximum (i.e., 60 percent) 
rating provided by the Schedule for pronounced intervertebral 
disc syndrome.  It is the Board's opinion that the effects of 
pain reasonably shown to be due to the veteran's 
service-connected low back disability are fully contemplated 
by the 40 percent rating that is now in effect.  There is no 
indication in the current record that pain due to disability 
of the lumbar spine causes functional loss greater than that 
contemplated by the currently assigned 40 percent evaluation.  
Indeed, it must be noted that pain and functional loss were 
specifically considered by the Board as a basis in assigning 
the 40 percent disability rating in its July 1999 decision.  
38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board is cognizant of the veteran's allegations to the 
effect that he believes that his service-connected disability 
should be rated higher than evaluated.  However, the veteran 
has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions, and, his contentions 
notwithstanding, the medical evidence in the file simply does 
not show, as thoroughly explained earlier in this decision, 
that the current impairment in his lower back that is caused 
by his service-connected chronic lumbosacral strain fulfills 
the schedular criteria for a pronounced intervertebral disc 
syndrome.

In view of the above, the Board concludes that the criteria 
for entitlement to a schedular disability rating in excess of 
40 percent for the service-connected chronic lumbosacral 
strain have not been met.

It appears that the RO has not formally considered whether 
the veteran's claim for an increased rating for his service-
connected chronic lumbosacral strain should be referred to 
the Undersecretary for Benefits or the Director of VA's 
Compensation and Pension Service for review of the veteran's 
claim on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).  However, the Board is of the opinion 
that it is unnecessary to remand this case for such action by 
the RO in view of the fact that the evidence in the file does 
not show that this case is an exceptional one that presents 
an unusual disability picture with factors such as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  Id.

In reviewing the veteran's claim for a total rating based on 
individual unemployability due to a service-connected 
disability, the Board notes that the schedular criteria for 
assigning a total rating on this basis are not met, as the 
veteran's single service-connected disability is not rated 60 
percent or more.  Therefore, since the schedular rating 
assigned for the service-connected chronic lumbosacral strain 
does not meet the percentage requirements of § 4.16(a), VA 
must now determine whether the veteran is unemployable by 
reason of his service-connected disability, in which case the 
case would have to be referred to the Director of 
Compensation and Pension Service for extra-schedular 
consideration pursuant to § 4.16(b).

The RO has already determined that there are no exceptional 
factors or circumstances in the present case which would 
warrant such extraordinary action.  It is the Board's 
judgment that the RO's determination to that effect was 
appropriate.

The evidence of record shows that the veteran, an individual 
with a ninth grade education level and work experience mainly 
in jobs that involve heavy physical labor, has not worked 
since August 1987.  As early as March 1982, he was noted to 
be unemployed due to his chronic bilateral ankle conditions, 
which are not service-connected, and it was noted right after 
his right ankle surgery of May 1983 that the veteran was 
considered disabled at that time, and would be considered 
similarly disabled for the following five to six months, 
"until his ankle heals," and that, thereafter, he would be 
able to do "moderate" work, "unless there is evidence 
produced showing more disability than I can find on the 
present date."  Having re-injured his lower back at work in 
1985 and 1987, and having had low back surgery in 1988, it 
was a VA physician's opinion in November 1996 that the 
veteran's degenerative disc disease was not due to the 
inservice accident in 1973, that the ruptured discs which had 
required surgery were related to the degenerative disc 
disease, but not to the accident in 1973, and that the 
veteran's subjective complaints pertaining to his low back 
were "anatomically inconsistent."

MRI examination of the veteran's low back in October 1999 
revealed evidence of disk surgery at the L4-5 level, minimal 
scar tissue formation, and minimal degenerative arthritic 
changes, with no other significant abnormalities noted.  
Also, on the more recent VA medical examination of January 
2001, there was evidence of spasm, painful and limited ranges 
of motion, and scoliosis in the lumbar spine, but there were 
no neurological abnormalities and no additional impairment 
noted.  Regarding the specific contention of being currently 
unemployable, the examiner indicated that, since the veteran 
was unemployed, it was difficult for him "to judge what 
effect this pain has on his job."

The September 1998 VA social and industrial survey report 
restated the veteran's historical contentions to the effect 
that he has not worked since August 1987 and that he has held 
multiple jobs since his separation from active military 
service in October 1973.  It also shows that the veteran 
attributes his claimed unemployability to his service-
connected low back disability, and that, in the opinion of 
the surveyor, the veteran's GAF score represents serious 
impairment in social and occupational functioning.

It is acknowledged that the evidence of record confirms that 
there is serious occupational impairment at the present time, 
part of which arises from the service-connected disability.  
The evidence of record, however, does not support the 
veteran's contention to the effect that he is totally 
unemployable as a result of his service-connected disability, 
nor does it support a finding to the effect that there are 
circumstances in this particular case, apart from those 
arising from the non-service-connected disabilities, that 
place this veteran in a different position than other 
veterans with a 40 percent disability rating.  There is 
simply no competent statement in the file supporting the 
veteran's contentions in this regard, and the totality of the 
evidentiary record does not lend support to said contentions 
either.  On the contrary, the evidence in the file seems to 
indicate that the veteran's current occupational impairment 
is serious (but not total).
 
The Board understands the veteran's frustration with not 
being able to perform the heavy physical labor that he was 
accustomed to in the past, but the Board must point out that 
this does not necessarily mean that, because of his chronic 
lumbosacral strain, the veteran is totally precluded from 
securing and following a substantially gainful occupation.  
The veteran's limited educational background and his past 
work history of essentially heavy physical labor do not 
preclude him from attempting to secure an occupation of a 
sedentary nature.  Again, it is the Board's opinion that the 
record does not support the veteran's contention that he is 
totally unemployable because of his service-connected 
disability, and that this case is not an exceptional case 
that would warrant extra-schedular consideration.

In view of the above, the Board concludes that the criteria 
for entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.


ORDER

A schedular disability rating in excess of 40 percent for 
chronic lumbosacral strain is denied.

A total disability rating based on individual unemployability 
due to a service-connected disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

